Title: To James Madison from Louis-André Pichon, 19 April 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


19 April 1803. “Mr. Pichon finds that in his communication to Mr. Madison on the outrageous conduct of the british officer in Hampton’s roads he has omited to subjoin the inclosed paper, which shows that the French Captain has been detained forcibly on board the Boston.”
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC 1 p. For enclosure, see n. 1.



   
   The enclosure is a copy of a 2 Apr. 1803 letter (2 pp.; in French; docketed by Wagner) from mate Nathaniel Poret to Martin Oster stating that Captain Smith had gone on board the Boston by agreement as well as by force and had stayed on board when the seaman had been sent back to the Anne to collect his belongings. After the incident in which the object was thrown overboard, the supercargo sent Poret on board the Boston, where Poret and the captain were held under guard all night. In the morning Poret and Smith were sent aboard the Anne, and it appeared that the Boston was going to take the ship and crew out to sea as both ships were put under sail. Poret added that the Boston was still held in Hampton Roads by contrary winds. On 22 Apr. 1803 JM wrote Gallatin requesting him to instruct the Norfolk collector “to investigate the facts stated in the enclosed complaint … respecting the illegal and violent proceedings therein said to have been exercised in Hampton Roads by the British Frigate Boston against a French merchantman called the Ann, and to communicate the result to this Department” (DNA: RG 59, DL, vol. 14; 1 p.).


